        Case 1:18-cv-03969-GHW Document 136 Filed 07/15/19 Page 1 of 4
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                              JOSEPH PAUKMAN              DOC #:
                               ATTORNEY AT LAW            DATE FILED: 7/15/2019
                                         --------------------------------
                                       1407 Avenue Z # 612                  MEMORANDUM ENDORSED
                                       Brooklyn, NY 11235
                                        tel: (718) 736-4050
                                        fax: (484) 307-7973
                                       3360066@gmail.com


                                            July 14, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY NY 10007


                                                                             Re:  American E Group v
                                                                                  Livewire Ergogenics
                                                                                  v Elana Hirsch et al
                                                                                  Index 1-18-cv-3969-
                                                                                  GHW
                                                                             ===================

Dear Judge Wood

       Third party Defendants JSBARKATS PLLC and SUNNY JOSEPH BARKATA aka

SUNNY JOSEPH BARKATS, by counsel, respectfully submits this pre-motion letter per Court

Rule 2.C. to request a pre-motion conference to concerning a motion pursuant to F.R.C.P. §

12(b)(1) to either dismiss the claims against them or compel arbitration pursuant to arbitration

agreement.

       Federal courts in six circuits have treated motions to compel arbitration as motions to

dismiss for lack of subject matter jurisdiction under Rule 12(b)(1). A district court in the

Eleventh Circuit is the only court to expressly state that motions to compel arbitration should be

brought under Rule 12(b)(1). MRI Scan Ctr., L.L.C. v. Nat’l Imaging Assocs., Inc., No. 13–
        Case 1:18-cv-03969-GHW Document 136 Filed 07/15/19 Page 2 of 4



60051–CIV, 2013 WL 1899689, at *2 (S.D. Fla. May 7, 2013). However, in the Second, Sixth,

Eighth, Ninth, and Federal Circuits litigants have been permitted to bring motions to compel

under the 12(b)(1) standard. See, e.g., Geographic Expeditions, Inc. v. Estate of Lhotka, 599

F.3d. 1102, 1106–07 (9th Cir. 2010); U.S. ex rel. Lighting & Power Servs., Inc. v. Inferface

Constr. Corp., 553 F.3d 1150, 1152 (8th Cir. 2009); Harris v. United States, 841 F.2d 1097, 1099

(Fed. Cir. 1988); Multiband Corp. v. Block, No. 11–15006, 2012 WL 1843261, at *5 (E.D. Mich.

May 21, 2012); Orange Cnty. Choppers, Inc. v. Goen Techs. Corp., 374 F. Supp. 2d 372, 373

(S.D.N.Y. 2005).


       Other circuits take a different position asserting that motions to compel arbitration should

be brought under Rule 12(b)(3) for improper venue. The Fourth and Seventh Circuits adopt this

approach. These circuits reason that because arbitration clauses are a type of forum selection

clause and therefore concern venue, motions to compel arbitration should be brought under Rule

12(b)(3). Gratsy v. Colo. Technical Univ., 599 Fed. App’x 596, 597 (7th Cir. 2015); Hayes v.

Delbert Servs. Corp., No. 3:14:–cv–258, 2015 WL 269483, at *4 n.1 (E.D. Va. Jan. 21, 2015).


       Only one circuit adopts Rule 12(b)(6) — failure to state a claim upon which relief can be

granted — as the proper subpart for a motion to compel arbitration. The Third Circuit explicitly

rejects the practice of bringing motions to compel arbitration under 12(b)(3) and requires that

motions to compel arbitration should be made under Rule 12(b)(6). Palko v. Airborne Express,

Inc., 372 F.3d 588, 597–98 (3rdCir. 2004); Lomax v. Meracord L.L.C., No. 13–1945 (SRC), 2013

WL 5674249, at *6 n.3 (D.N.J. Oct. 16, 2013).


The First Circuit have yet to address the issue. New York favors arbitration, as per Harris v.

Shearson Hayden Stone, Inc., 82 A.D. 2d 87, 91-93 (1st Dep’t), aff’d, 56 N.Y.2d 627 (1981)
         Case 1:18-cv-03969-GHW Document 136 Filed 07/15/19 Page 3 of 4



“[T]his State favors and encourages arbitration as a means of conserving the time and resources

of the courts and the contracting parties. . . .”


        Under CPLR § 7503(a), a motion to compel may be made by “[a] party aggrieved by the

failure of another to arbitrate ….” The same is true under the Federal Arbitration Act

(“FAA”). See 9 U.S.C. § 4 (“a party aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration may petition … for an order”

compelling arbitration) in our instance the parties agreed to a mandatory confidential arbitration

proceedings under the AAA as per the signed retainer by Bill Hodson individually as a personal

guarantor and as the representative and CEO of Live Wire LVVV, a retainer reviewed and

acknowledged with the assistance of separate counsel as acknowledged twice by Mr. Hodson

himself for advisory services and legal services with regard to the narrow scope of '34 Act

services by the firm acting as securities attorney with regards to SEC filings only. Under both

New York law and the FAA, a party is aggrieved when the non-aggrieved party (a) commences

litigation in lieu of arbitration, or (b) refuses to comply with an order of a relevant arbitral

authority to arbitrate the dispute. See Jacobs v. USA Track & Field, 374 F.3d 85, 89 (2d Cir.

2004) (holding that the petitioner was not an aggrieved party where the respondents had neither

commenced litigation nor failed to comply with an order to arbitrate by the arbitral

authority). See also Koob v. IDS Fin’l Servs., Inc., 213 A.D.2d 26, 30-31 (1st Dept. 1995)

(holding that “a party to an arbitration agreement is not aggrieved until litigation of an issue

within the operation of the arbitration provision is attempted”); SH Tankers Ltd. v. Koch

Shipping Inc., 2012 WL 2357314, at *3 (S.D.N.Y. 2012).(noting that “unless the respondent has

resisted arbitration, the petitioner has not been ‘aggrieved’ by anything, and there is nothing for

the court to compel”) (internal quotations and citations omitted); LAIF X SPRL v. Axtel, SA. de
         Case 1:18-cv-03969-GHW Document 136 Filed 07/15/19 Page 4 of 4



 CV, 390 F.3d 194, 198 (2d Cir. 2004) (stating that a party is aggrieved if the other party

 “commences litigation or is ordered to arbitrate the dispute by the relevant arbitral authority and

 fails to do so”) (internal quotations omitted).In addition, attorney Noll who became

 unresponsive never waived JSBarkats nor Sunny Barkats' jurisdictional rights nor right to

 Arbitrate as it states in the answers' "Seventeenth affirmative defense

 Third-Patty Defendants reserve their right to compel arbitration of all Defendant and ThirdPatty

 Plaintiffs claims arising out of the matter referenced herein and referenced in its

 Counterclaims and Third-Party Complaint and arising out of all matters in controversy between

 Defendat1t and Third-Party Plaintiff and Third-Party Defenda11ts."




        Based on above said case law this Court should order a pre-motion conference

 concerning motion either dismiss the claims against JSBARKATS PLLC and SUNNY JOSEPH

 BARKATA aka SUNNY JOSEPH BARKATS, or compel arbitration pursuant to arbitration

 agreement




                                    /s/ JOSEPH PAUKMAN
                                       __________________

                                       JOSEPH PAUKMAN

Application granted. The Court anticipates taking up the Third-Party Defendants' anticipated motion to
dismiss or, in the alternative, to compel arbitration at the status conference scheduled for July 16, 2019 at
4:00 p.m. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 135.
SO ORDERED.
                                                  _____________________________________
Dated: July 15, 2019
                                                         GREGORY H. WOODS
New York, New York
                                                        United States District Judge
